DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Means for introducing a carbon containing gas into the deposition chamber (and gas distribution system) have been interpreted as a mass flow controller and equivalents thereto capable of performing the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a harvesting system which has been interpreted as a knife, brush, adhesive, magnetic field, electric charges and equivalents thereto.  Gas distribution system for introducing a carbon containing gas into the deposition chamber has been interpreted as a mass flow controller and equivalents thereto capable of performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-32 and 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Any claim not specifically mentioned is rejected based on its dependency.
Presently, claims 1 and 43 are drawn to an apparatus that includes “a primary carbon layer deposited on the rotatable surface”, presumably as a structural feature of the apparatus.
There is no indication that this feature was a structural feature according to the original disclosure.  Thus, it appears to be new matter.  In order to expedite examination, Examiner has provided two rejections below.  One where the primary carbon layer is considered despite the finding of new matter and one where deposition of a primary carbon layer and removal and/or non-removal thereof at some point during use of the apparatus is considered a feature related to the intended use of the claimed apparatus, wherein the prior art relied upon to reject the claims includes all structures and is capable of all functions subject to selected processing conditions (which are also not a feature of the originally disclosed apparatus).
Clarification and/or correction is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32 and 42-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Presently, claims 1 and 43 are drawn to an apparatus that includes “a primary carbon layer deposited on the rotatable surface”, presumably as a structural feature of the apparatus..
There is no indication that this feature was a structural feature according to the original disclosure.  Thus, it is unclear how to interpret this as a structural feature of the claimed apparatus.  Nevertheless, Examiner has provided two rejections below.  One where the primary carbon layer is considered a structure of the claimed apparatus to the best degree possible and one where deposition of a primary carbon layer and removal and/or non-removal thereof at some point during use of the originally disclosed apparatus is considered a feature related to the intended use of the claimed apparatus, wherein the prior art relied upon to reject the claims includes all structures and is capable of all functions subject to selected processing conditions (which are also not a feature of the originally disclosed apparatus).
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0251432 to Cooper et al. in view of U.S. Patent Pub. No. 2014/0044885 to Boyd.  A first grounds of rejection wherein a primary carbon layer deposited on the rotatable surface is not considered a structural feature of the claimed apparatus based on the original disclosure and manipulation thereof during processing steps is considered intended use.
Regarding claims 27 and 32:  In Figs. 2 and 8, Cooper et al. disclose an apparatus substantially as claimed and capable of continuous production of graphene, said apparatus comprising:  a deposition chamber (“deposition chamber”, see, e.g., Fig. 8); means for introducing a carbon-containing gas into the deposition chamber (“precursor mass flow controllers” associated with carbon source [precursor]); a rotatable substrate (“drum”) for growing graphene, the rotatable substrate being disposed inside the deposition chamber and including an endless, rotatable surface comprising a material (e.g., metal, metal alloy, or metal oxide drum with “silicon or metal oxide catalyst support”) for accepting (i.e. capable of accepting) deposition of a primary carbon layer thereon; and a harvesting system (“exfoliation blade” and “nanotube collection hopper” and “nanotube collection chamber”) configured to (i.e. capable of) collect  graphene from the rotatable substrate while leaving the primary carbon layer on the rotatable substrate, wherein the rotatable substrate includes an endless, rotatable surface comprising a material for accepting deposition of the primary carbon layer prior to graphene growth.  Additionally, Cooper et al. disclose at least a portion of the apparatus is configured to be heated using a heating element (“heating elements”).
Examiner notes that formation and inclusion of a primary carbon layer (e.g., catalyst/ferrocene) and selective removal of graphene/CNT vs any primary layer are considered features drawn to an intended use of the claimed apparatus, of which Cooper et al. is capable, wherein the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
However, Cooper et al. fail to explicitly disclose a plasma generator (which is a microwave radio frequency generator) and/or a pump for evacuating said deposition chamber as a whole to a pressure between 1 and 1000 mtorr.   Cooper et al. does disclose plasma chemical vapor deposition may be used to deposit the graphene (see, e.g., para. 16) as is well-known in the art and that the overall deposition chamber may be a vacuum chamber in other embodiments as is also well known in the art (see, e.g., Figs. 4 and 6), which would necessitate use of a pump.   
In a similar apparatus capable of depositing graphene at vacuum pressure using microwave plasma, Boyd explicitly discloses using microwave plasma and the provision of a plasma generator (which is a microwave radio frequency generator) for the purpose of, inter alia, growing high quality, large area graphene at reduced temperature in a single step.  Additionally, the process takes place in a deposition chamber with a pump capable of evacuating said deposition chamber to a pressure between 1 and 1000 mTorr.  See, e.g., Figs. 1 and 6 and paras. 23-29 and 52-59.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Cooper et al. a plasma generator/microwave radio frequency generator and a pump for evacuating said deposition chamber as a whole to a pressure between 1 and 1000 mtorr in order to grow high quality large area graphene at a reducted temperature in a single step as taught by Boyd.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 28, in Cooper et al., the material for accepting deposition of the primary carbon layer may comprise a surface of metal or metal alloys (i.e. the surface of the rotatable substrate is made of a material is made comprising metal or metal alloys).   Cooper et al. teach that the surface of the rotatable substrate is made of a material comprising metal or metal alloys (see, e.g., para. 14).
With respect to claim 29, the harvesting system is associated with a part of the surface of the rotatable substrate and capable of removal of the deposited graphene from the primary carbon layer.  See, e.g., Fig. 8.  Also see above regarding intended use.
With respect to claim 30, the surface of the harvesting system comprises a knife (“exfoliation blade”/blade, a brush, an adhesive, a magnetic field, or electric charges for (i.e. capable of) removal of the deposited graphene from the primary carbon layer.  Also see, e.g., paras. 97-98.  Also see above regarding intended use.
With respect to claim 31, Cooper et al. fail to explicitly teach that rotatable substrate for deposition of graphene is at least 1.0 m2.  However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 42, the heating element of Cooper et al. is configured to/capable of heating the at least a portion of said apparatus to a temperature between 0 to 700 degrees C.  See, e.g., para. 23.
With respect to claim 43, the recitations of claim 43 are similar to those of claim 27.  Therefore, see treatment of claim 27 above.  Note:  the only additional feature (s) are “the rotatable substrate comprising an endless, rotatable surface comprising a material for accepting deposition of a primary carbon layer prior to graphene growth, wherein the entirety of the endless, rotatable surface of the rotatable substrate is disposed inside the deposition chamber.   In Cooper et al., the material for accepting deposition of the primary carbon layer may comprise a surface of metal or metal alloys (i.e. the surface of the rotatable substrate is made of a material is made comprising metal or metal alloys).   Cooper et al. teach that the surface of the rotatable substrate is made of a material comprising metal or metal alloys (see, e.g., para. 14).  Additionally, see Fig. 8, wherein the rotatable substrate is an endless rotatable surface and the entirety thereof is disposed in the deposition chamber.

Claims 27-32 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0251432 to Cooper et al. in view of U.S. Patent Pub. No. 2014/0044885 to Boyd.  A second grounds of rejection wherein a primary carbon layer deposited on the rotatable surface may be properly considered a structural feature of the claimed apparatus and the primary carbon layer may remain and be considered part of the apparatus when a graphene layer is removed.  Note:  Examiner does not consider this interpretation of the claimed invention to be proper, see above rejections with respect to 35 USC 112.
Regarding claims 27 and 32:  In Figs. 2 and 8, Cooper et al. disclose an apparatus substantially as claimed and capable of continuous production of graphene, said apparatus comprising:  a deposition chamber (“deposition chamber”, see, e.g., Fig. 8); means for introducing a carbon-containing gas into the deposition chamber (“precursor mass flow controllers” associated with carbon source [precursor]); a rotatable substrate (“drum”) for growing graphene, the rotatable substrate being disposed inside the deposition chamber and including an endless, rotatable surface comprising a material (e.g., metal, metal alloy, or metal oxide drum with “silicon or metal oxide catalyst support”) for accepting (i.e. capable of accepting) deposition of a primary carbon layer thereon; and a harvesting system (“exfoliation blade” and “nanotube collection hopper” and “nanotube collection chamber”) configured to (i.e. capable of) collect  graphene from the rotatable substrate while leaving the primary carbon layer on the rotatable substrate, wherein the rotatable substrate includes an endless, rotatable surface comprising a material for accepting deposition of the primary carbon layer prior to graphene growth.  Additionally, Cooper et al. disclose at least a portion of the apparatus is configured to be heated using a heating element (“heating elements”).
Examiner notes that formation and inclusion of a primary carbon layer (e.g., catalyst/ferrocene) and selective removal of graphene/CNT vs any primary layer appear to be features drawn to an intended use of the claimed apparatus, of which Cooper et al. is capable, wherein the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
Nevertheless, as detailed by Resasco et al., it is known in the art using an apparatus to form graphene to deposit a primary layer prior to graphene deposition that it is not necessarily removed (also see, e.g., paras. 48-54 and 92-94).   In particular Resasco et al. teach allowing a previously coated primary layer to remain (OR be removed with graphene OR remain for a time on a substrate OR be treated OR be cleaned—these are considered a finite number of identified and predictable solutions) as a viable solution/step in the method of the overall method of depositing and harvesting graphene.
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was effectively filed to have provided “an apparatus” as disclosed by Cooper et al. having a primary carbon layer that may remain after harvesting as an identified and predicable solution relating to harvesting of graphene as taught by Resasco et al. 
Cooper et al. fail to explicitly disclose a plasma generator (which is a microwave radio frequency generator) and/or a pump for evacuating said deposition chamber as a whole to a pressure between 1 and 1000 mtorr.   Cooper et al. does disclose plasma chemical vapor deposition may be used to deposit the graphene (see, e.g., para. 16) as is well-known in the art and that the overall deposition chamber may be a vacuum chamber in other embodiments as is also well known in the art (see, e.g., Figs. 4 and 6), which would necessitate use of a pump.   
In a similar apparatus capable of depositing graphene at vacuum pressure using microwave plasma, Boyd explicitly discloses using microwave plasma and the provision of a plasma generator (which is a microwave radio frequency generator) for the purpose of, inter alia, growing high quality, large area graphene at reduced temperature in a single step.  Additionally, the process takes place in a deposition chamber with a pump capable of evacuating said deposition chamber to a pressure between 1 and 1000 mTorr.  See, e.g., Figs. 1 and 6 and paras. 23-29 and 52-59.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Cooper et al. a plasma generator/microwave radio frequency generator and a pump for evacuating said deposition chamber as a whole to a pressure between 1 and 1000 mtorr in order to grow high quality large area graphene at a reducted temperature in a single step as taught by Boyd.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 28, in Cooper et al., the material for accepting deposition of the primary carbon layer may comprise a surface of metal or metal alloys (i.e. the surface of the rotatable substrate is made of a material is made comprising metal or metal alloys).   Cooper et al. teach that the surface of the rotatable substrate is made of a material comprising metal or metal alloys (see, e.g., para. 14).
With respect to claim 29, the harvesting system is associated with a part of the surface of the rotatable substrate and capable of removal of the deposited graphene from the primary carbon layer.  See, e.g., Fig. 8.  Also see above regarding intended use.
With respect to claim 30, the surface of the harvesting system comprises a knife (“exfoliation blade”/blade, a brush, an adhesive, a magnetic field, or electric charges for (i.e. capable of) removal of the deposited graphene from the primary carbon layer.  Also see, e.g., paras. 97-98.  Also see above regarding intended use.
With respect to claim 31, Cooper et al. fail to explicitly teach that rotatable substrate for deposition of graphene is at least 1.0 m2.  However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 42, the heating element of Cooper et al. is configured to/capable of heating the at least a portion of said apparatus to a temperature between 0 to 700 degrees C.  See, e.g., para. 23.
With respect to claim 43, the recitations of claim 43 are similar to those of claim 27.  Therefore, see treatment of claim 27 above.  Note:  the only additional feature (s) are “the rotatable substrate comprising an endless, rotatable surface comprising a material for accepting deposition of a primary carbon layer prior to graphene growth, wherein the entirety of the endless, rotatable surface of the rotatable substrate is disposed inside the deposition chamber.   In Cooper et al., the material for accepting deposition of the primary carbon layer may comprise a surface of metal or metal alloys (i.e. the surface of the rotatable substrate is made of a material is made comprising metal or metal alloys).   Cooper et al. teach that the surface of the rotatable substrate is made of a material comprising metal or metal alloys (see, e.g., para. 14).  Additionally, see Fig. 8, wherein the rotatable substrate is an endless rotatable surface and the entirety thereof is disposed in the deposition chamber.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claim(s) 27-32 and 42-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (second grounds of rejection over prior art).  Alternatively, the according to the first grounds of rejection presented above, see remarks that follow.
Examiner has not ignored the feature related to not removing a primary carbon layer with the removal of a graphene layer, rather Examiner has not interpreted it as a structural feature of the claimed or originally disclosed apparatus.  As detailed previously, the feature is one of intended use that the relied upon prior art structures would be capable of performing.  
Finally, as mentioned above, Examiner again notes that the US courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Inoue et al. disclose apparatus and method for depositing and harvesting graphene wherein a primary layer is not necessarily removed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716